CLARKSON S. FISHER, Chief Judge.
Defendant has moved to “clarify judgment of sentence” pursuant to 18 U.S.C. § 4205(f). The sentence imposed was a split sentence; the term to be served was six months, to be followed by three years probation.
A section 4205(f) designation with a split sentence is, in my view, inappropriate. With a split sentence, there is no question about the amount of time to be served. Probation is to follow, not parole. There is no need to use section 4205(f) to shorten a term that is precisely fixed in the first place.
In a previous ruling, I explained my reasons for the sentence. They still apply. The Government will submit an order.